DETAILED ACTION
Applicants' arguments and amendments, filed March 18, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 - New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-12, 14-15, 18-20 and 22 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, claims 1-7, 9-12, 14-15, 18-20 recite, “wherein the active ingredients are in direct contact with the crystalline cellulose”. Claim 22 recites, “wherein at least some of the active ingredients are in contact with the crystalline cellulose”. However, Applicants have not 

New Matter Remarks
Applicants argue that while Example 1 does not use the language “direct contact”, it states that the outer shell is a mixture of crystalline cellulose with other ingredients and Fig.1 shows that the outer shell covers the inner core. Applicants submit the disclosure is sufficient to support the instant recitation of “wherein the active ingredients are in direct contact with the crystalline cellulose”. 
Examiner disagrees. Example 1, cited by Applicants, was made using the granulated substance of reference example 5. Reference Example 5 states that “a solution obtained by dissolving 1.5g HPC in 198.5g of water was sprayed on a mixture of 132.2 g of tegafur, 38.3 g of gimeracil, and 129.5 g of oteracil potassium”. The disclosure appears to separate the active agents from the outer coating using hydroxypropylcellulose (HPC). There is no explicit disclosure that the crystalline cellulose of the outer coating is in contact with the active ingredients of the core and Example 1 does not adequately demonstrate that the inventors had possession of the currently claimed subject matter at the time of the invention. To the contrary, the disclosure indicates that separation of the components should occur (See instant specification (U.S. PG-Publication 2014/0335174 at [0016]).

can still be in direct contact with one another. Applicants point to instant Example 1 and Figure 1 to show an embodiment where no separating layer is present. 
Examiner disagrees. As discussed above, Example 1 uses the granulation of reference Example 5 wherein the active agents are coated with HPC. 

Applicants allege that the HPC coating on the granulation of reference Example 5 is not fully coated because in reference example 5, “the amount of the mixture of tegafur, gimerasil, and potassium oterasil (300 g) is 1.5 times that of the HPC aqueous solution (200 g). To fully coat a tablet of about 1 cm in diameter, it must be covered with a few percent by weight of coating material”. Thus, Applicants submit that the granules are not fully coated and can be in direct contact with one another. 
Examiner disagrees. There is no explicit teaching of active ingredients in contact with crystalline cellulose. In the exemplary formulations pointed to for implicit support, Applicants have sprayed HPC on the active agents during granulation. This step separates the active agents from the coating ingredients, including crystalline cellulose. As such, no active agents should be directly contacting the crystalline cellulose. Applicants argument that the amount of HPC is insufficient to “fully coat” the active agents is not supported by any probative evidence. Moreover, even if the active agents are not fully coated according to Applicants counsel, there is no indication of any 
Applicants argue that there is no in haec verba requirement regarding written description. The claims can be supported though implicit or inherent disclosure as indicated in MPEP 2163(I)(B). The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. Applicants argue that one skilled in the art would know that the amount of HPC applied in reference Example 5 is not sufficient to completely coat the particles of active ingredient and thus some active would be in direct contact with crystalline cellulose. 
Examiner disagrees. Applicants counsel implies that an unspecified amount is HPC is required to coat the active agents to prevent them from contacting HPC and because an exemplary formulation uses less than said unspecified amount, a skilled artisan would understand that HPC is actually in contact with the active agents. This argument is flawed. First, the active agent is taught to be spray coated. Because there is no required thickness for the spray coating, there is no minimum amount of HPC required to separate the active agents from the crystalline cellulose because any amount of coating would provide separation. Second, even assuming there was a minimum amount of HPC required to sufficiently coat the active agent, the instant specification does not convey with reasonable clarity to those skilled in the art that such an amount exists, let alone what that amount is. Third, the instant claims do not require a specific amount of active agent. The argument that a specific amount of HPC is required to coat an undefined amount of active agent appears to be deficient. As such, 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner 
Claims 1-7, 9, 12, and 18-22 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payumo et al. (US 2002/0015728 A1) in view of Ohnishi et al. (WO 2009/084216 A1; US 2010/0266706 A1 is referenced for English translation) and further in view of Pruss et al. (US 2003/0215502 A1).
Payumo teaches an oral dosage form with a toxic or potent core encapsulated by a non-toxic region [Abstract]. Pharmaceuticals, such as anti-cancer drugs, are highly toxic, and therefore need manufacturing techniques and oral dosage forms which are better suited to the handling, both during and after manufacture, of substances which are highly toxic or potent or otherwise hazardous to non-patients [0007]. Example 1 demonstrates an oral dosage form for the anti-cancer drug, campthothecin, shown in Figure 6A. The powder, which forms the non-toxic outer shell, comprises hydroxypropylmethyl cellulose (HPC) and other excipients, such as Avicel CL-611 (85% microcrystalline cellulose (MCC), 15% sodium carboxymethylcellulose (Na-CMC)), Avicel PH-301 (microcrystalline cellulose), and lactose [0055]. Since powder is used to form the non-toxic outer shell, the tablet is dry-coated. For clarity, microcrystalline cellulose is a form of crystalline cellulose.
Payumo teaches that the oral dosage form is for highly toxic anti-cancer drugs generally, but does not teach the highly toxic anti-cancer drugs to be the combination of tegafur, gimeracil, and oteracil potassium. Payumo also does not teach that the oral dosage is an orally disintegrating tablet.

Pruss is directed to a fast melt solid dosage form having double convex shapes that exhibits low friability and very low disintegration time [0025]. These fast melt dosage forms are beneficial to patients, such as aged patients, who have difficulty in swallowing typical solid dosage forms [0002]. Suitable active agents include oncology therapies [0055]. Regarding instant claims 10 and 15, Pruss teaches the inclusion of corn starch and modified starches (i.e. pregelatinized) [0086] in any amount [0100]. Regarding claims 11 and 14, Pruss teaches the inclusion of crospovidone (table 1). 
It would have been prima facie obvious to a person having ordinary skill in the art to encapsulate tegafur, gimeracil, and oteracil potassium in the toxic core of the oral dosage form of Payumo because tegafur, gimeracil, and oteracil potassium are known to be toxic anticancer drugs that need a coating for safety as taught by Ohnishi. One of ordinary skill in the art would reasonably expect that the non-toxic shell of the oral dosage form would provide protection from the hazardous effects of the anticancer drugs to non-patients, such as manufacturing or medical personnel, who handle the dosage form. Given that the coating includes CMC, HPC and lactose, all of which are prima facie obvious would disintegrate in saliva. Thus, the orally disintegrating tablet instantly claimed is interpreted to include the dosage form rendered prima facie obvious by Payumo and Ohnishi. 
It would have been prima facie obvious to one of ordinary skill in the art to select excipients to make the oral dosage form comprising tegafur, gimeracil, and oteracil potassium of Payumo and Ohnishi using art recognized orally disintegrating excipients because cancer patients are known to have difficulty swallowing tablets as a result of the deterioration of the swallowing function as taught by Ohnishi. Using excipients taught by Pruss to form fast melt dosage forms (i.e., orally disintegrating tablets) is taught to be beneficial for patients who have difficulty in swallowing typical solid dosages. 
The prior art is not specific to the mass proportion of the antitumor drugs, tegafur/gimeracil/oteracil potassium, in the inner core and in the dry coated tablet. However, it is within the skill of one of ordinary skill in the art to adjust the amount of the tegafur/gimeracil/oteracil potassium in the inner core of the tablet to manufacture a tablet having a desired dosage. As such, instant claims 3-5 would have been prima facie obvious over Payumo in view of Ohnishi and Pruss.
In Example 1 of Payumo, the non-toxic outer shell comprises lactose [0055]. As such, instant claims 6 and 7 would have been prima facie obvious over Payumo in view of Ohnishi and Pruss.
prima facie obvious over Payumo in view of Ohnishi and Pruss.
The prior art is not specific to the mass proportion of the lactose and crystalline cellulose in the outer shell. However, Payumo teaches that the composition of the shell should be selected so that the finished product has at least a moderate amount of resistance to chipping, breakage, attrition, friction, and the like; material selections for achieving such are known in the art [0037]. Therefore, it is within the skill of one of ordinary skill in the art to critically adjust the composition of the shell, including the proportion of lactose and crystalline cellulose, such that the final tablet has at least a moderate amount of resistance to chipping, breakage, attrition, friction, and the like. As such, instant claim 12 would have been obvious prima facie over Payumo in view of Ohnishi and further in view of Pruss.

Claims 1-7, 9-12, 14-15 and 18-22 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payumo et al. (US 2002/0015728 A1) in view of Ohnishi et al. (WO 2009/084216 A1; US 2010/0266706 A1 referenced for English translation) further in view of Pruss et al. (US 2003/0215502 A1) and further in view of Lulla et al. (US 2007/0117781 A1).
The combination of Payumo in view of Ohnishi and Pruss is discussed above. 
As stated above, in Example 1 of Payumo, the non-toxic outer shell comprises hydroxypropyl methylcellulose and other excipients, such as Avicel CL-611 (85% microcrystalline cellulose, 15% sodium carboxymethyl cellulose), Avicel PH-301 
Payumo does not the teach inclusion of crospovidone and partially pregelatinized starch. 
Lulla teaches that in addition to sodium carboxymethyl cellulose, crospovidone and partially pregelatinized starch are also known disintegrants which are used in oral dosage formulations [0022].
It would have been prima facie obvious to one of ordinary skill in the art to substitute sodium carboxymethyl cellulose with other known disintegrants, such as crospovidone and partially pregelatinized starch, in the oral dosage form because one of ordinary skill in the art would reasonably expect that crospovidone and partially pregelatinized starch would perform the same function in the oral dosage form as the sodium carboxymethyl cellulose since these are all known disintegrants. As such, instant claims 10 and 11 would have been obvious over Payumo in view of Ohnishi and further in view of Lulla.
Payumo is silent to the exact composition of the non-toxic shell of the oral dosage form. However, Payumo teaches that the composition of the shell should be selected so that the finished product has at least a moderate amount of resistance to chipping, breakage, attrition, friction, and the like; material selections for achieving this are known in the art [0037].





Obviousness Remarks
Applicants argue that in Payumo, crystalline cellulose may be present in the core layer when it is present in the shell layer, so the rejection should be withdrawn. 
Examiner disagrees. The instant claims use the transitional phrase containing, which is open ended. See MPEP 2111.03(I). As such, the claims permit inclusion of additional ingredient in the core. Even if Payumo did contain non-recited ingredients (i.e. crystalline cellulose) in the core, the claims permit such. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that Ohnishi teaches that the saccharide component should not be a cellulose derivative citing [0031],[0032],[0038]. Applicants argue that the recited active agents suffer from reduced stability when combined with crystalline cellulose citing JP 2010235539. Applicants further support their position by submitting a declaration which demonstrates that a dosage form having microcrystalline cellulose in the coating and the active agents in the core exhibited better stability than when all ingredients were formulated into a single layer. Applicants conclude that one of skill in the art would not have combined crystalline cellulose with tegafur, gimeracil and oteracil potassium. Thus, Applicants conclude the rejections should be withdrawn.
 Examiner disagrees. The prior art renders obvious a bilayer dosage form having the active ingredients in the core and the crystalline cellulose in the coating (See Payumo at [0055]). As such, there would have been direct contact between the active 

Applicants argue that one of skill in the art would not be motivated to combine the references because they are directed to significantly different dosage forms with different methods for preparation. Applicants allege the references use incompatible methods to deliver the drug and reduce toxicity. 
Examiner disagrees. Examiner has provided objective reasoning to combine the references despite the references being drawn to different forms of oral dosages which are prepared using different procedures. There is no requirement that all references must be directed to the same type of dosage and prepared in the same method to be combined in an obviousness rejection. Further, there is no evidence that the prior art methods for drug delivery and toxicity reduction may not be combined. Thus, Applicants argument is unpersuasive.  

Applicants argue that Ohnishi is the only reference which discloses the active agents recited and Ohnishi indicates that these actives are not suitable for use with cellulose and cellulose derivatives as used in Payumo. 
Examiner disagrees. Examiner is unable to locate any teaching which indicates that the active agents are not suitable for use with cellulose and cellulose derivatives and Applicants have provided no citation indicating such. Examiner notes that while the 

Applicants requested clarification on the above statement. 
Examiner submits that the record is absent any teaching that the recited active agents may not be used with crystalline cellulose, where the active agents are not in significant contact with the crystalline cellulose. Here, instant claim 21 requires no contact between the active agents and the crystalline cellulose and claim 22 only requires “some of the active ingredients are in contact with crystalline cellulose”. Even JP2010-235539, which was supplied by Applicants to show incompatibility of the recited active agents with crystalline cellulose, appears to indicate that the active ingredients are susceptible to damage as the result of humidity, but does not directly connect such instability to crystalline cellulose. The record has not established a sufficient nexus between the presence of crystalline cellulose and degradation of active agents to overcome the present obviousness rejection. The nexus is particularly deficient where the active agents and the crystalline cellulose are not in contact with one another as in instant claim 21. 

Applicants argue that neither Payumo nor Ohnishi suggest or disclose that the layered design used in the present invention would be sufficient to protect the stability of 
Examiner disagrees. MPEP 2144(IV) states that rationale different from Applicants is permissible. As established above, the rationale to combine the references is to provide protection from the toxic active agents. 

Applicants argue that crystalline cellulose is hygroscopic, so when crystalline cellulose is used with the claimed active agents, the components absorbed water even when the humidity was below the measurement limit for humidity referring to JP 2010-235539. Applicants submit the rejection should be withdrawn. 
Examiner disagrees. Applicants provide no citation in the reference for their assertion. The reference states only “[t]he total amount of related substances obtained in Comparative Example 5, which used saccharides with no critical relative humidity at 25°C, was smaller than those obtained in Comparative Examples 1 to 4, but was larger than those obtained in Examples 1 to 3”. While some level of related substances were formed, the reference does not directly support Applicants position that crystalline cellulose is hygroscopic and therefore not compatible with the claimed active agents. Applicants are reminded that the obviousness rejection is based on the active agents and crystalline cellulose in separate layers from one another.  As such, Applicants argument is unpersuasive. 

Applicants argue the references individually. More specifically, Applicants argue that the Payumo teaches the same ingredients in the outer layer as in the core, so the 
Examiner disagrees. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicants cite to Ohnishi at [0031] as disclosing that cellulose should not be used with the instant active agents. Ohnishi actually states:
[0031] The oral particulate antitumor preparation of the present invention is produced by coating a particulate composition containing the aforementioned antitumor agents, with a saccharide other than a cellulose derivative.

Thus, Ohnishi only states that it does not prefer use of a cellulose derivative, but does not indicate any incompatibility. Since Applicants have not specifically pointed to teachings of the alleged incompatibility between the recited active agents and crystalline cellulose, Applicants’ argument is unpersuasive.

Applicants argue that Payumo teaches using 3D-printing to minimize airborne particles of toxic drug during manufacturing, so Payumo teaches away from using other techniques. 
Examiner disagrees. The instant claims are drawn to a product. Since claims 18-20 recite a product-by-process, these claims are not limited to the process steps recited. See MPEP 2113. Accordingly, Applicants argument that Payumo teaches away from using such techniques is unpersuasive.  

Applicants argues that the tablet of the present claims surprisingly results in a tablet with sufficient mechanical strength reduction of drug expose and immediate disintegration without reducing stability. Applicants claim that crystalline cellulose is a humectant, so including it in the outer layer would be expected to pull moisture from the environment and degrade the active agents in the core. Applicants thus submit that their showing of a stable tablet is unexpected. 
Examiner disagrees. Applicants have the burden to demonstrate evidence of secondary considerations which overcomes the prima facie case of obviousness. MPEP 716.02. Applicants must demonstrate such using objective evidence which is supported by actual proof. MPEP716.01(c).  Here, Applicants have assumed that placing crystalline cellulose in the outer layer would absorb environmental moisture and expose the active agents in the core to said moisture. However, even if the crystalline cellulose has more exposure to moisture upon being located in the outer layer, the moisture absorbed would have less exposure to the active ingredients which are located in a separate layer from the crystalline cellulose and absorbed moisture. One of skill in the art would expect more substantial degradation where the active agent was directly exposed to environmental moisture than when the active agent was protected from the moisture by an outer moisture absorbing layer. Thus, Applicants results are expected.
 
Applicants submit the declaration of Takumi Okamoto. The declaration tests six pharmaceutical preparations. The preparations include varying amount of lactose and crystalline cellulose. Tablets 1-3 demonstrate that tablets having 30-50% crystalline 
Examiner disagrees. While the amount of 30-50% crystalline cellulose may provide the desired balance of disintegration and tablet strength, the results do not require the presence of tegafur, gimeracil and oteracil potassium, let alone contact between these ingredients and the crystalline cellulose contained in the outer shell, as instantly claimed. Accordingly, the results are not representative of the instant claims, let alone commensurate in scope as required by MPEP 716.02(d). 

Applicants argue that Lulla does not cure the deficiencies of Payumo, Ohnishi and Press.
 Examiner disagrees. Lulla simply provides rationale to substitute one disintegrant in the dissolving dosage form for another. The alleged deficiencies of Payumo, Ohnishi and Press are address above. Applicants’ arguments are unpersuasive, so the rejection is maintained. 


Conclusion
No claims are currently allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612